Citation Nr: 0908228	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-03 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to February 10, 2004, 
for a permanent and total disability rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's Wife


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  A videoconference hearing 
was held in August 2007; the Veteran was unable to attend.  
However, he consented to his wife testifying on his behalf 
before the undersigned Veterans Law Judge; a transcript of 
that hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is factually ascertainable that the Veteran was 
entitled to a total and permanent disability rating as of 
August 5, 2003.

2.  The Veteran filed a claim for an increased rating of his 
prostate cancer (to encompass entitlement to a permanent and 
total disability rating) which was received by VA on May 28, 
2004.  


CONCLUSION OF LAW

The criteria for an effective date of August 5, 2003, and no 
earlier, for a permanent and total disability rating have 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.157, 3.400, 4.15 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  Letters sent to the 
Veteran in September 2005 and March 2008 expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in September 2005 and March 2008 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letter advised the 
Veteran what information and evidence was needed to 
substantiate his claims for an earlier effective date for a 
permanent and total rating.  They also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
Finally, the March 2008 letter provided additional notice in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), as to the information and evidence necessary to 
establish an effective date.  
 
The Board notes that both letters were sent to the Veteran 
after the establishment of an effective date for his 
permanent and total rating in May 2005.  However, to the 
extent that the notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the claimant); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In this regard, the notice provided to the 
Veteran in these letters fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
these notices were provided, the Veteran's appeal was 
readjudicated in November 2005 and October 2008.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of his claim.  38 U.S.C.A. 
§ 5103A.  In this regard, it appears that all relevant 
evidence identified by the Veteran has been obtained and 
associated with the claims folder.  He has not identified any 
outstanding evidence (that has not been sought by VA) which 
could be used to support the issue of entitlement to an 
effective date prior to February 10, 2004, for a grant of a 
permanent and total rating.  

The Veteran's accredited representative notes in the February 
2009 Written Brief Presentation that the Veteran's claims 
file has not been submitted for review to a medical 
professional.  However, as discussed below, the Board 
concludes that no additional medical opinion is necessary as 
the Veteran has submitted his own private medical opinions 
which are sufficient upon which to award an earlier effective 
date.  As for obtaining an opinion as to whether the 
competent medical evidence demonstrates entitlement to an 
effective date earlier than that granted by the Board, the 
Veteran's claims file does not contain any competent medical 
evidence for the period between May 28, 2003, and August 5, 
2003, with which to assess the status of his prostate cancer.  

Given the nature of the earlier effective date issue in this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

A May 2005 RO rating decision granted a permanent 100 percent 
evaluation for prostate cancer, effective February 10, 2004.  
However, the Veteran asserts that he is entitled to an 
earlier effective date of October 26, 2001, on the basis that 
the medical evidence demonstrates that his prostate cancer 
recurred as early as 2001.  See, e.g., Notice of Disagreement 
received July 8, 2005.  He cites rising prostate-specific 
antigen (PSA) levels as support for his contentions.  

The RO received the Veteran's claim for an increased rating 
of his prostate cancer (to encompass entitlement to a 
permanent and total disability rating) on May 28, 2004.  
Under applicable law, except as otherwise provided, the 
effective date for a claim for an increased rating is the 
date of receipt of the claim or the date the entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2008).  The 
regulations also provide, however, that if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2).

The RO set the effective date of the Veteran's total and 
permanent disability rating for prostate cancer prior to his 
date of claim, namely, February 10, 2004, stating that a PSA 
test on same date showed a recurrence of his prostate cancer.  
See May 2005 RO Rating Decision.  This private medical report 
shows that the Veteran had a PSA of 19.70.  See Laboratory 
Report dated February 10, 2004.  Prior to February 10, 2004, 
the competent medical evidence reflects that the Veteran had 
a PSA of 15.26 on February 5, 2004, a PSA of 3.20 on February 
5, 2003, and a PSA of 0.4 in October 2001.  See Addendum to 
VA Primary Care Physician Note dated February 5, 2004; VA 
Primary Care Telephone Contact dated February 5, 2003; VA 
Primary Care Physician Note dated August 5, 2003.  

According to the Veteran, all of these PSA results show a 
recurrence of his prostate cancer.  However, as a layperson, 
the Veteran is not competent to make such a determination.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In addition 
to his own lay statements, the Veteran submitted opinions 
from his private urologist and oncologist, Drs. Quarles Jr. 
and Squires, respectively.  The July 2005 opinion from Dr. 
Quarles Jr. reflects that he reviewed the Veteran's VA and 
private urology records, including the various PSA results 
discussed above.  Dr. Quarles Jr. noted that the Veteran 
underwent a radical prostatectomy in October 2000.  In light 
of this history, it was Dr. Quarles Jr.'s opinion that the 
Veteran's PSA of 0.4 on October 26, 2001, was therefore 
suggestive of a recurrence of his prostate cancer.  
Similarly, Dr. Squires February 2008 opinion states that the 
Veteran's PSA of 0.4 on October 26, 2001, indicated that 
there was residual cancer and microscopic disease remaining.  
Furthermore, it was Dr. Squires's opinion that the Veteran's 
current prostate cancer is the same cancer he was initially 
diagnosed with in October 2000; in other words, there has 
been no remission of his disease.  

The above is certainly competent evidence that the Veteran's 
prostate cancer recurred prior to February 10, 2004.  
However, this does not necessarily entitle the Veteran to an 
earlier effective date.  In this regard, an effective date 
prior to the date of claim is only warranted if an increase 
in disability occurred within one year prior to the date of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

VA law and regulations provide that a report of examination 
or hospitalization may be accepted as an informal claim for 
benefits when certain circumstances are met.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.157 (2008).  In the case 
of a report of examination or hospitalization by VA, the date 
of the examination or treatment will be accepted as the 
informal date of claim if a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment, or hospital admission.  38 C.F.R. 
§ 3.157(b)(1).  Alternatively, the date of receipt of 
evidence from a private physician or layman will be accepted 
as the informal date of claim when the evidence furnished is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157(b)(2).  

Applying VA law to the present appeal, the earliest 
ascertainable effective date is August 5, 2003.  Such date 
represents a VA treatment record which shows that the Veteran 
had a PSA of 0.4 in October 2001.  And as discussed above, 
the record contains competent medical evidence that such PSA 
indicates a "recurrence" of prostate cancer.  Finally, the 
Veteran's claim for increased benefits was received by VA on 
May 28, 2004; thus, it was received within one year of the 
August 5, 2003, VA treatment record.  38 C.F.R. 
§ 3.157(b)(1).  

Unfortunately, the Veteran is not entitled to an effective 
date earlier than August 5, 2003.  Although the competent 
medical evidence demonstrates that his prostate cancer 
"recurred" much earlier than August 5, 2003, there is no 
correspondence from the Veteran prior to May 28, 2004, which 
can be interpreted by VA as a claim for increased 
compensation benefits (and thereby a claim for a permanent 
and total disability rating).  In reaching its decision, the 
Board considered the benefit-of-the-doubt rule; however, the 
preponderance of the evidence is against an effective date 
earlier than August 5, 2003.  Therefore, the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).






	(CONTINUED ON NEXT PAGE)

ORDER

An effective date of August 5, 2003, and no earlier, is 
granted for a permanent and total disability rating.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


